Citation Nr: 0202420	
Decision Date: 03/14/02    Archive Date: 03/25/02	

DOCKET NO.  98-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with herniated lumbar disc at L4-5. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
June 1993.

The current appeal arose from an August 1997 rating decision 
by the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Washington, DC.  The RO in pertinent part, denied 
entitlement to an evaluation in excess of 20 percent for a 
low back disability.  In September 1998, jurisdiction of the 
veteran's claim was transferred to the RO in Roanoke, 
Virginia.  In January 1999 the RO granted an increased 
evaluation to 40 percent for lumbosacral strain with evidence 
of herniated lumbar disc at L4-5, effective March 6, 1995, 
date of a prior claim.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in May 2000, at which time it was remanded 
for additional development.

In her claim, received by the RO in August 1996, the veteran 
appears to raise a claim of entitlement to service connection 
for scoliosis, as previously noted in the Board's May 2000 
remand.  The RO's attention is directed to this matter for 
any necessary clarification and appropriate action.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify and assist the 
veteran in the development of all facts pertinent to her 
claim; all available, relevant evidence necessary for the 
disposition of the appeal has been obtained by the RO.

2.  The probative evidence of record shows that the veteran's 
low back disability, currently diagnosed as intervertebral 
disc syndrome, is no more than severe, manifested by 
recurring attacks with intermittent relief.  







CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain with herniated lumbar disc at L4-5 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5292-5293-5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA examination in June 1993 showed tenderness over the 
veteran's lumbar spine and spasm of the paravertebral 
muscles.  The veteran could forward flex her back to 95 
degrees, extend to 30 degrees, and laterally flex to 35 
degrees and rotate 35 degrees bilaterally.  X-rays showed 
some straightening of the spine and possible discogenic 
narrowing at L5-S1.  The clinical diagnosis was lumbosacral 
strain.

By a December 1993 rating decision, service connection was 
granted for lumbosacral strain, with the assignment of a 20 
percent disability evaluation, effective June 1993. 

In March 1995 the veteran filed a claim for an increased 
evaluation for her service-connected low back disability.  In 
support of her claim she submitted medical records which 
include an MRI report showing a moderate to large size 
central herniated nucleus pulposus at the L4-5 level.  The RO 
denied her claim in a rating decision dated in May 1995.

In August 1996 she again filed a claim for an increased 
evaluation for her service-connected low back disability.  
She contended that her back disability had been exacerbated 
and that she had been treated at US military facilities 
overseas, records of which she submitted.  

The submitted outpatient records show that in February 1996 
the veteran's history of chronic low back pain was noted.  
The impression was chronic, recurring low back pain with 
radiculopathy.  When she was seen at a US Navy facility in 
February 1996, the veteran was noted to have a long history 
of back pain.  She reported increased pain in the previous 
three days and that both legs had "tingling" at times.  The 
examiner noted that she walked into the examination room with 
discomfort and required assistance to sit, stand and lie 
down.  Examination revealed no scoliosis.  There were obvious 
spasm on the left para-spinous group, and tenderness.  
Reflexes and straight leg raising were normal.  The diagnosis 
was acute lumbar back pain without radiculopathy.  She was 
seen on a few subsequent occasions in February 1996 for 
follow-up and attended "Back School" for a day.  The 
assessments included history of chronic low back pain with 
paresthesias; history herniated nucleus pulposus; and left 
paravertebral muscle spasm.   In March 1996, it was noted 
that the veteran had not experienced symptoms of any kind, 
and the assessment was resolved low back pain.

Rating examinations were conducted for VA at US military 
facilities in Japan in December 1996 and January 1997.  The 
December 1996 examination report notes the veteran had low 
back pain with some paraesthesias of the upper thighs and 
lower calves since 1990.  On examination, motor strength was 
5/5 for the lower extremities and she had a normal gait.  
Straight leg raising was negative.  Sensory status was "OK" 
to pinprick and deep tendon reflexes were present and 
bilaterally equal.  The examiner noted that the veteran had 
mostly myofascial symptoms.  The January 1997 examination 
report notes that the veteran had intermittent pain and that 
her last "spell" was in February 1996.  On examination 
there was slight tenderness of the upper lumbar spine.  She 
could bend to her toes.  Motor strength was 5/5 and sensory 
examination was intact for the lower extremities.  Her gait 
was steady and toe/heel walking was intact.  Deep tendon 
reflexes were present and bilaterally equal, with no clonus.  
The diagnosis was chronic intermittent low back pain.  The 
examiner noted that the MRI from 1994 showed a central 
bulging herniated nucleus pulposus at L4-5.  The examiner 
noted that the veteran was neurologically intact and there 
was no need for neurosurgical follow-up or a repeat MRI 
unless radicular symptoms occurred.

In August 1997 the RO denied the veteran's claim for an 
evaluation in excess of 20 percent for her low back 
disability.  The RO also determined that the veteran's low 
back disability did not meet the criteria for a 40 percent 
evaluation under Diagnostic Code 5295 but that her 
symptomatology was consistent with the criteria for a 20 
percent evaluation under diagnostic code 5293, intervertebral 
disc syndrome, and re-evaluated the veteran's low back 
disability under Diagnostic Code 5293. 

Service department outpatient records dated in February 1998 
note that the veteran's back problem started in 1990 while 
parachute jumping.  She was injured on one of the jumps when 
she failed to land properly.  She complained of continued 
recurrent backaches, which lasted for weeks.  Her most recent 
episode occurred when she stood-up by the bed and experienced 
a sharp pain.  On examination her patellar and Achilles 
reflexes were intact.  Her movement was slow due to mid-
lumbar pain.  The diagnosis was low back pain.

Records from a primary care facility report a history of 
chronic back pain, which had occurred off and on for a long 
time.  The veteran currently complained of localized pain off 
and on since the previous day.  On examination straight leg 
raising was negative and reflexes were 2+ bilaterally.  There 
was no spinal tenderness or local swelling.  There was 
subjective discomfort over the para-spinal muscles in the 
lumbosacral area.  The diagnoses were history of chronic low 
back/musculoskeletal pain and rule out lumbosacral strain.  
Exercises, medication and heat were prescribed. 

In her substantive appeal (VA Form-9), the veteran contended 
that the medical records clearly demonstrate that she has 
constant recurring attacks which increase in severity each 
time, along with marked limitation in movement, intense pain 
and muscle spasm in the lumbar area.  She reportedly 
experienced extremely sharp cutting pains with movements such 
as turning, stepping or bending and had constant pain with 
little relief when she stood or sat for any duration.  She 
stated that her ability to move without pain in any direction 
was very limited and that she had missed numerous days from 
work due to back pain.

A VA examination for the spine was conducted in November 
1998.  The examiner did not indicate whether the claims file 
had been reviewed.  The veteran's medical problems were noted 
to include low back pain, mainly in the midline without 
radiation or neuropathy, and with a herniated disc shown by 
MRI in 1994.  The veteran disclosed that she worked as a 
contractor for the Army.  She reported constant low back pain 
with some flare-up and that she stayed in bed for days when a 
flare-up occurred.  The flare-ups were provoked by walking 
and prolonged sitting.  She reportedly wore a brace.  On 
examination, Romberg showed some pain with motion, especially 
with forward bending.  Range of motion was 30 degrees 
forward, less than 5 degrees backward, and lateral bending 
and rotation were 15 and 10 degrees, corresponding on both 
sides.  She had no postural abnormalities.  There was some 
muscle spasm in the para-spinal area.  There were no 
neurological abnormalities.  Examination of the skin was 
negative.  The pertinent diagnosis was herniated lumbar disc 
at L4-5.

By rating decision dated in January 1999 the RO granted an 
increased evaluation to 40 percent for the low back 
disability effective March 6, 1995, noting that the veteran 
had severe limitation of motion of the lumbar spine.  

VA outpatient treatment records show that when the veteran 
was seen in September 1998 she complained of back pain for 
three weeks with improvement.  She denied radiation into the 
lower extremities and paresthesias.  On examination there was 
paravertebral and spinal tenderness and limited flexion.  
Straight leg raising was negative and deep tendon reflexes in 
the lower extremities were 1+ bilaterally.   Neurological 
examination was intact.  She was able to heel and toe walk.  
Strength was 5/5 for the lower extremities.  The diagnosis 
was chronic low back pain with spasm.  The need to avoid 
flares by proper lifting and movement was discussed with the 
veteran.  When she was seen in June 1999 with low back pain, 
she denied paresthesias and radiation of pain.  Spinal 
flexion was decreased. She was neurologically intact and had 
5/5 strength in the lower extremities, with negative straight 
leg raising and bilaterally equal deep tendon reflexes.  The 
assessment was low back pain with spasm.  Similar findings 
were noted in September 1999.  Examination in November 1999 
showed tenderness to palpation along the midline of the lower 
back.  There was positive straight leg raising that elicited 
pain in the mid-line of the back but with no radiation to the 
lower extremities and no weakness of quadriceps muscles.  The 
diagnosis was lumbar back pain, possible facet joint 
arthritis in nature; may have herniated disc but not the 
source of pain.  

An MRI of the lumbar spine was conducted in December 1999 by 
VA.  The report notes findings indicative of desiccation and 
a focal disc protrusion at that level without associated 
canal stenosis or neural foraminal narrowing.

A letter from the Virginia Family Chiropractic Health Center 
dated in August 2000 notes that the veteran was treated for 
lumbar as well as a cervical/neck condition since September 
1999 and was last treated May 2000.  Initial findings were 
reported to include muscle spasms with trigger points and 
moderate decreased range of motion.  Neurological examination 
had been normal.  It was further noted that the diagnoses 
were "multiple level in multiple range of motion, vertebral 
segmental joint dysfunction syndrome with concomitant myalgia 
with myospasms, and resultant structural problems noted from 
radiographs."

In December 2000, the veteran underwent a medical examination 
for VA by a neurologist.  The examination report notes that 
the veteran's records were reviewed.  The veteran reported 
that she presently tolerated her "deskwork" and that 
prolonged sitting and standing exacerbated her pain, which 
could vary in intensity from 2 to 8/10.  She obtained relief 
with antiinflammatories and muscle relaxants.  The pain 
radiated to her thighs with a tingling sensation in both 
lower extremities and feet.  Prolonged standing also 
exacerbated the tingling sensation.  The pain increased when 
she would sneeze or bend.  She also reported occasional neck 
and upper back pain.  Exacerbation of the low back pain was 
reported to be approximately every two months and would last 
three to five days.  

On physical examination, motor strength was 5/5 throughout 
except for mild diminished proximal resistance in both lower 
extremities.  Sensory examination showed mild diminished 
pinprick and temperature sensation in the dorsum of the left 
foot.  There was no marked asymmetry or ataxia noted in her 
gait.  Straight leg raising test showed mild discomfort on 
the left at 60 degrees.  Range of motion of the lumbar spine 
was normal.  Flexion was from zero to 95 degrees, extension 
was from zero to 35 degrees, right lateral flexion was from 
zero to 40 degrees, and left lateral flexion was from zero to 
40 degrees.  Right rotation was from zero to 35 degrees, and 
left rotation was from zero to 35 degrees.  There was pain 
from 45 degrees to 95 degrees in flexion and at 30 to 35 
degrees of left lateral flexion.  Active and passive ranges 
of motion were the same, and there was no weakness, fatigue, 
muscle spasm or lack of endurance.  A radiology report 
reflects that L5 was sacralized.  It was noted that there was 
no other significant acute process seen.  The clinical 
diagnosis was intervertebral disc syndrome. 

The examining neurologist's assessment was that the veteran 
had chronic low back pain secondary to L4-5 disc with 
symptoms consisting of low back pain radiating into the lower 
extremities with exacerbations approximately once every two 
months, requiring medication and rest.  The veteran had been 
able to tolerate this in her work at a desk job.  The 
examiner noted that the neurologic examination was remarkable 
for a mild sensory asymmetry in the left lower extremity, and 
commented that the veteran was limited in certain activities, 
consisting of lawn mowing, car washing, vacuuming and 
cleaning, and required rest approximately every 30 to 45 
minutes with prolonged sitting.

In response to questions posed to the examiner, she commented 
that range of lumbar spine motion was "full and normal" 
although there was discomfort after 45 degrees of flexion and 
30 degrees of left lateral flexion and there would be no 
additional loss in range of motion due to fatigue, weakness, 
functional impairment, impaired coordination, or pain in the 
lumbar spine due to repeated use or flare-ups.  The examiner 
opined that the veteran had evidence of sciatic neuropathy on 
the left manifested by mild sensory loss in the left foot and 
positive straight leg raising test on the left side, which 
was appropriate to the site of her diseased disc



Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Under Diagnostic Code 5295, a zero percent rating is provided 
for slight subjective symptoms only.  With characteristic 
pain on motion, a 10 percent rating is warranted.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

Under Diagnostic Code 5293, a 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  A 
40 percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Limitation of motion of the lumbar spine warrants a zero 
percent rating when slight, a 20 percent rating when 
moderate, and a 40 percent rating when severe.  Forty percent 
is the maximum schedular evaluation under this diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

The words "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. 4.6 (2001). 

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In a precedent opinion, the VA General Counsel has held that 
Diagnostic Code 5293 involves limitation of motion, and that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996) 
consideration must be given to 38 C.F.R. § 4.40 and 4.45 when 
a disability is rated less than the maximum under Code 5293 
based on symptomatology that includes limitation of motion 
even though the assigned rating is the maximum under another 
code pertaining to limitation of motion.   VAOPGCPREC 36-97 
(Dec. 12, 1997).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, she should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992). 

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§  3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis
Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  On August 29, 2001, the 
final regulations implementing the VCAA were published in the 
Federal Register.  The portion of these regulations 
pertaining to the duty to notify and the duty to assist are 
also effective as of the date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In the case at hand, the RO specifically considered and 
addressed the VCAA while the case was there on remand, as 
reflected in the latest supplemental statement of the case.  
Additionally, the Board is satisfied that as a result of the 
May 2000 remand all relevant facts have been adequately 
developed to the extent possible.  Further, the Board is 
satisfied that the duty to notify and the duty assist have 
been met under the new law.  The duty to notify has been 
satisfied as the veteran has been provided with notice of 
what is required to substantiate her claim.  Furthermore, by 
virtue of the rating decisions, statement of the case (SOC), 
and the supplemental SOCs issued during the pendency of the 
appeal, the veteran was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  She also was provided with the laws and 
regulations pertaining to increased evaluations and the 
applicable rating criteria.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified and authorized by her to be 
obtained, and afforded the veteran multiple examinations.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The veteran has not indicated the existence of 
any relevant evidence that has not already been requested 
and/or obtained by the RO, and no further assistance in 
developing the facts pertinent to the veteran's claim is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. §§ 5103, 5103A.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Increased Evaluation

The veteran essentially asserts that the current 40 percent 
evaluation does not accurately reflect the degree of 
disability that she experiences because of her low back 
disability.

An evaluation in excess of 40 percent under Diagnostic Code 
5295 or 5292 is not warranted, as 40 percent is the maximum 
schedular evaluation under these codes.  
In order to warrant the next higher disability evaluation of 
60 percent under Diagnostic Code 5293, the evidence must show 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Here, the evidence shows a lengthy history of back complaints 
with repeated findings of normal motor strength, bilaterally 
active and equal deep tendon reflexes, normal gait and 
ability to heel and toe walk, and normal neurological status.  
As recently as 1999, the veteran denied radiating back pain 
and paresthesias.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, and where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

At the time of the VA examination in December 2000 there was 
a diagnosis of intervertebral disc syndrome, and the examiner 
opined that the veteran had evidence of left sciatic 
neuropathy manifested by mild sensory loss in the left foot 
and positive straight leg raising test on the left, 
appropriate to the site of her diseased disc.  However, even 
at that time the veteran's back pain was described as 
"intermittent" (although chronic), with exacerbations of 
her back pain about every two months, lasting three to five 
days.   

The criteria of Diagnostic Code 5293 necessitate that 
consideration be given to the frequency and duration of 
symptomatic attacks along with the extent of symptoms.  In 
this case, the evidence shows no more than a severe disorder 
manifested by recurring attacks with intermittent relief even 
with consideration of the provisions of 38 C.F.R. § 4.40 and 
4.45.  At the December 2000 examination, the examiner 
specifically found that there was no weakness, fatigue, 
muscle spasm or lack of endurance related to the veteran's 
low back disability and opined that there would be no 
additional loss of motion resulting from such factors due to 
repeated use or flare-ups.  Although the veteran was 
described as having "full and normal" lumbar spine motion, 
the examiner noted that beyond 45 degrees of flexion and 30 
degrees of left lateral bending the veteran reported pain or 
discomfort and that functional loss due to pain resulted in 
limitation of activities noted as car washing, lawn mowing, 
vacuuming and "cleaning" (presumably housecleaning).  Even 
with such limitation, her intervertebral disc syndrome is 
shown to be of no more than severe degree, presenting as 
recurring attacks with intermittent relief.  Her 
manifestations of sciatic neuropathy noted in the December 
2000 examination report are no more than mild and at that 
time there was no demonstrable muscle spasm; nor was there 
more than "mild" diminution of muscle resistance in the 
lower extremities, or more than "mild" sensory disturbance 
manifested by diminished pinprick and temperature sensation 
in the dorsum of the left foot.  No abnormalities of gait 
were noted and although left straight leg raising produced 
"mild" discomfort, it was not before 60 degrees.  Thus, 
these findings, many of which were described as "mild," 
when considered with the reported limitation of activity and 
periods of exacerbation occurring about bi-monthly that 
require medication and rest, constitute no more than severe 
(rather than pronounced) intervertebral disc syndrome.

The Board has considered whether the veteran's low back 
disability meets the criteria for an evaluation in excess of 
40 percent under any other applicable diagnostic code and 
finds it does not.  There is no evidence of residual of 
spinal fracture to warrant an evaluation higher than 40 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5285, or 
evidence of ankylosis of the spine to warrant an increase 
under Diagnostic Code 5289 (ankylosis of the lumbar spine).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim and that 
veteran is not entitled to an evaluation in excess of 40 
percent for her service-connected low back disability under 
any applicable diagnostic code.





Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all pertinent theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO considered the provisions 
of 38 C.F.R. § 3.321(b)(1); however, the RO did not find that 
an extraschedular rating was indicated. 

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

The service-connected low back disability has not been 
reported to markedly interfere with the veteran's employment, 
nor has it required frequent inpatient care.  In fact, she 
has not been hospitalized for her low back disorder since her 
discharge from service in mid-1993.  Additionally, the 
evidence shows that as of December 2000 she was employed and 
tolerating her desk job.  While she may be absent from work 
when her back flares-up, the 40 percent rating assigned 
contemplates some interference with, and absence from, work 
due to the disability.  The Board does not find, however, the 
veteran's disability results in "marked" interference with 
employment or to otherwise present an unusual or exceptional 
disability picture as to warrant referral of her case for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the Court in Schafrath, supra, 
but finds no other provision upon which to assign an 
increased evaluation.


ORDER

Entitlement to an evaluation of in excess of 40 percent for 
lumbosacral strain with herniated lumbar disc at L4-5 is 
denied. 



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

